                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHELLE LOPER,            :                          CIV NO. 3:21-CV-795
                           :
        Plaintiff,         :
                           :
v.                         :                          (Magistrate Judge Carlson)
                           :
BROOMALL REHAB AND NURSING :
CENTER,                    :
                           :
        Defendant          :

                                     ORDER

      AND NOW this 3d day of May 2021, in accordance with the accompanying

memorandum, IT IS ORDERED pursuant to 28 U.S.C. § 1406(a) that this case is

transferred to the United States District Court for the Eastern District of

Pennsylvania for all further proceedings.



                                                S/ Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge




                                            1
